Citation Nr: 0820015	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  04-41 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for cherry angiomas, 
claimed as a skin disorder.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In February 2007, the veteran testified at a hearing held 
before the undersigned Acting Veterans Law Judge.  

When this matter was previously before the Board in September 
2007, it was remanded for further development.


FINDINGS OF FACT

1.  The veteran's service medical records reveal diagnosis 
and treatment of cherry hemangiomas and he is currently 
diagnosed with a cherry angiomas.

2.  The evidence shows that the veteran's gout was not 
present in service, was first manifested more than one year 
after discharge, and is not related to service.


CONCLUSIONS OF LAW

1.  Cherry angiomas were incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  Gout was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, in regard to the veteran's claim of entitlement to 
service connection for gout, the VCAA duty to notify was 
satisfied by way of a letter sent to the appellant in 
December 2003 that fully addressed all four notice elements 
and was sent prior to the initial AOJ decision in this 
matter.  The letter informed the appellant of what evidence 
was required to substantiate the claim of entitlement to 
service connection for gout and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim of entitlement to 
service connection for gout, such error was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As to his gout claim, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA outpatient records from March 1996 to December 
2005 and the veteran's post-service records of treatment from 
Keesler Air Force Base dated from August 1994 to February 
2005.  The veteran submitted private treatment records of Dr. 
P.S. from December 2002 to October 2003, and was provided an 
opportunity to set forth his or her contentions during a 
hearing before the undersigned Acting Veterans Law Judge.  
The appellant was afforded VA medical examinations regarding 
his claim in August 2005 and October 2007.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As to his skin disorder claim, the Board is granting in full 
the benefit sought on appeal.  As such a discussion of VA's 
duties to notify and assist is not necessary.  

II. Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, the law provides that, where a 
veteran served ninety days or more of active military 
service, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent or more within one 
year after the date of separation from such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A. Skin Disorder

The veteran seeks entitlement to service connection for a 
skin disorder.  He asserts that his cherry angiomas first 
manifested and have been chronic since service.  

The veteran's service medical records (SMRs) reveal that the 
veteran was treated in service in August 1977 for tinea 
pedis, in December 1977 for pityriasis rosea on the abdomen, 
in August 1981 for athletes foot, in October 1984 for tinea 
cruris, in January 1985 for athletes foot, and in February 
1994 for a cherry hemangioma.  Upon examination prior to 
induction, in February 1972, the veteran's skin was noted to 
be normal.  Upon examination at retirement from service, in 
November 1993 and March 1994, the veteran's skin was noted to 
be normal.

In a November 2004 the veteran was examined by Dr. D.R., a 
private physician.  He indicated that the skin disorder 
developed while he was in service in 1985 and that they 
became irritated during activities which cause sweating, but 
that they had not changed in size or color.  Dr. D.R. 
rendered the opinion that the two capillary hemangiomas could 
be excised because they get irritated.

In October 2007, the veteran was afforded a VA Compensation 
and Pension (C&P) examination regarding his skin condition.  
The veteran reported that he began having raised spots on his 
trunk, especially along his web belt area, while in service.  
He indicated that the spots have remained constant and new 
ones have popped up.  Upon examination, the veteran's skin 
was warm and dry with good color and turgor.  He had red, 
macular, papular lesions that are less than two to three 
millimeters in diameter that are blanched slightly with 
pressure on his trunk and on his thigh.  The lesion was 
nontender, not scaly, and did not have varying color, a sign 
of melanoma.  The examiner diagnosed the veteran with cherry 
angiomas.

As stated above, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
As such, the veteran is competent to report that he has had 
his skin condition since service.

In this case, the Board finds that service connection for the 
veteran's cherry angiomas is warranted.  The veteran was 
diagnosed with cherry hemangiomas while in service in 
February 1994.  The veteran has reported that the skin 
disorder has continued since service.  In November 2004, the 
veteran was diagnosed again with hemangiomas by Dr. D.R. in 
November 2004 and in October 2007 a VA C&P examination 
diagnosed the veteran with cherry angiomas.  Accordingly, the 
veteran's skin disorder was incurred in service and service 
connection is warranted.

B. Gout

The veteran seeks entitlement to service connection for gout.  
The veteran contends that he experienced his first gout 
flare-up in service, however, it was misdiagnosed as a foot 
infection.

The veteran's SMRs do not reveal any complaint, diagnosis, or 
treatment for gout.  The veteran's entrance examination, 
performed in February 1972, did not reveal any foot trouble.  
The SMRs reveal that the veteran was treated for foot 
blisters with edema, erythema, and pain in the left ankle 
that was diagnosed as cellulitis in June 1968. The veteran's 
report of medical history dated in September 1983 did not 
indicate any foot trouble.  In October 1972, the veteran's 
SMRs indicate that the veteran's uric acid level was tested 
and found to be normal.  The SMRs reveal that the veteran was 
again treated for a foot blister in June 1985.  The veteran's 
in service physical, performed in April 1989, did not reveal 
any foot trouble.  The veteran underwent a whole body bone 
scan in June 1994, which revealed moderate degeneration in 
the acromioclavicular (AC) joints but was otherwise 
unremarkable.  The veteran's retirement examination, 
performed in November 1993 and March 1994, did not reveal any 
foot trouble or gout.  However, it noted that the veteran had 
been treated for cellulitis of the foot in 1978, which 
resolved.

Shortly after separation from service, in October 1994, the 
veteran was afforded a VA C&P joint examination.  At that 
time the veteran did not complain of and was not diagnosed 
with gout.

The veteran was found to have an elevated uric acid as well 
as an abnormal bone scan in February 1996 and was 
subsequently diagnosed with gout.  VA outpatient treatment 
notes indicate that the veteran has been treated for gout 
since March 2002.  The veteran was treated for gout at 
Keesler Air Force Base in May 2002 and was referred to Dr. 
P.S., a private rheumatologist for continued treatment.  The 
veteran was treated by Dr. P.S. for gout from December 2002 
to October 2003.  

In August 2005, the veteran was afforded a VA C&P foot 
examination.  The veteran indicated that in 1978 or 1979 he 
was treated in service for swelling of the feet and that in 
1979 or 1980 he was treated for cellulitis.  After 
examination, the veteran was diagnosed with gout, recurrent.  
The examiner indicated that he could not render an opinion on 
the etiology of the veteran's gout without resorting to 
speculation.

In February 2007, the veteran testified before the 
undersigned Acting Veterans Law Judge.  The veteran stated 
that he did not have a diagnosis of gout during service.  
However, he reported that he believed he exhibited some of 
the symptoms of gout during service.  The veteran indicated 
that during service his feet would swell and become painful 
for approximately three days before resolving.  He testified 
that at one point he was diagnosed and treated for cellulitis 
of the feet during service.

In October 2007, the vetern was afforded a VA C&P joint 
examination.  Upon examination, the veteran's left fourth 
toe, where his gout normally occurs, revealed a firm, 
slightly tender growth that was slightly reddened and 
blanched with pressure.  The area was not warm to the touch 
and there was no sign of lymphangitis or cellulitis.  The 
toes had normal movement and the veteran had no redness or 
tenderness around his ankles or anywhere else on his feet.  
X-rays of the left toes demonstrated osteophyte formation of 
the distal phalanges of the fourth toe.  The examiner 
indicated that the osteophyte formation was probably from a 
previous injury and that the X-ray was otherwise normal.  The 
examiner indicated that, due to the lack of evidence of gout 
in service, including the normal bone scan performed in June 
1994, and the lack of any indication of gout prior to 1996, 
he could not associate the veteran's gout with service.

The Board finds that the preponderance of the evidence is 
against service connection for the veteran's gout.  The 
veteran's service medical records do not reflect a diagnosis 
or treatment for gout and he was first diagnosed with gout 
more than a year after service.  Further, in October 2007, a 
VA examiner concluded that there was no basis to relate the 
veteran's gout to service.  As the weight of evidence is 
against the veteran's claim and service connection must be 
denied.


ORDER

Service connection for cherry angiomas, claimed as a skin 
disorder, is granted.

Service connection for gout is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


